Citation Nr: 0320039	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  00-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder 
(claimed as arthritis of the spine).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from October 1948 to August 
1952.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing held in April 2002.  A 
transcript of that hearing has been associated with the 
claims file.

In April 2003, the Board undertook additional evidentiary 
development of this case pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) codified at 
38 C.F.R. § 19.9(a)(2) (2002).  The requested development was 
accomplished, to the extent possible, and the case is now 
before the undersigned Veterans Law Judge for further 
appellate review and disposition.


REMAND

As noted above, the Board undertook additional development of 
this case in April 2003 pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002), a regulation promulgated by VA to allow the Board to 
undertake "the action essential for a proper appellate 
decision" in lieu of remanding the case to the RO.  Pursuant 
to such development, the veteran was contacted for the 
purpose of obtaining his release for medical records from the 
Tennessee Valley Authority (TVA), where he was employed from 
time to time between 1968 and 1990.  He had previously 
indicated in his hearing testimony of April 2002 that he had 
worked for the TVA for 18 years and that some of his older 
medical records could not have been destroyed because the TVA 
had obtained them when he started working there.  See 
Transcript at page 9 (April 24, 2002).  However, in response 
to the request for the TVA records, the veteran informed the 
Board by personal statement dated in June 2003 that he had 
not been treated for a back disorder while employed by the 
TVA between 1968 and 1990, and that he did not have any 
additional medical records to submit in support of his claim.  
He added that he had never received any medical treatment as 
an employee of the TVA.

In addition to the TVA records request, the Board ordered in 
its development letter of April 2003 that a medical opinion 
be obtained to determine whether any current back disability 
was related to the veteran's military service of 1948-52.  
However, this opinion was never obtained due to a significant 
judicial ruling on the subject of Board-initiated 
development.  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), decided May 1, 2002 [invalidating portions 
of the Board's development regulations, specifically, 
sections 19.9(a)(2) and 19.9(a)(2)(ii) of 38 C.F.R.].  The 
Federal Circuit held that 38 C.F.R. § 19(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration.  This decision reinforces 
previous rulings which stand for the proposition that a 
veteran is entitled to RO review of his case before appellate 
level review by the Board.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

In light of the above, the Board must remand this case to the 
RO to schedule the veteran for a compensation examination.  
Based on a review of the evidence in the file, the Board 
finds that an examination is necessary to make a decision on 
this claim.  See Charles v. Principi, 16 Vet. App. 370, 371-
72 (2002) [under the Veterans Claims Assistance Act of 2000 
(VCAA), VA's duty to assist includes obtaining a medical 
examination or medical opinion if the record before the VA 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military service but 
does not contain sufficient medical evidence for the VA to 
make a decision on the claim]; see also 38 C.F.R. 
§ 3.159(c)(4).

In this case, service medical records show that the veteran 
was treated for a sore back in August 1951 and X-rays taken 
in October 1951 were interpreted as showing possible 
arthritis.  Medical records reflect that the veteran 
currently has moderate degenerative changes in the lower 
lumbar vertebra.  In view of these findings, the Board 
believes that under the VCAA and its implementing regulation, 
a VA examination is necessary to make a decision in this 
case.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should make arrangements with the 
appropriate VA medical facility for the 
veteran to be examined for the purpose of 
addressing the nature and etiology of the 
low back disorder for which service 
connection is being sought.  The 
veteran's VA claims folder must be sent 
to the examiner for review in conjunction 
with the examination.  The examiner 
should determine whether the veteran has 
a current disability of the lumbar spine 
and if so to render a diagnosis or 
diagnoses.  The examiner should also 
render an opinion addressing whether it 
is at least as likely as not that any 
current disability of the back was 
incurred in or aggravated by the 
veteran's active military service.

2.  Upon completion of the above 
development, VBA must readjudicate the 
issue on appeal with consideration of all 
additional evidence and argument received 
since issuance of the February 2002 
supplemental statement of the case.  If 
the claim remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


